DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I; Claims 17 – 25, 32 and 35 – 36 in the reply filed on 08/08/2022 is acknowledged.
Claims 26 – 31, 33 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Regarding the language of the preamble directed to the intended use of the apparatus being claimed, claim 17 preamble recites, Device (1) “for pressing a non-hardened concrete composition (12) into a desired form,” the examiner has fully considered all preamble statement limiting the structure of the apparatus being claimed. However, the Applicant is respectfully reminded that, as per MPEP 2111.02 (II):
“It has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause, Kropa v. Robie, 88 USPQ 478. Moreover, when the preamble states a purpose or intended use for the invention, it is not limiting; it merely indicates the environment in which the claimed invention operates.”  Loctite Corp. V. Ultraseal Ltd., 228 USPQ 90, 94.

Regarding the recitation of intended use of the apparatus being claimed, claim 19, recites – inter alia – “one or more stamps (5) that can move vertically to press the non-hardened concrete composition,” the recitation of claim 25, “the top the first cavities (7) have a bevelled edge (8) to guide the stamps (5),” the recitation of claim 32, “the device is provided with one or more stamps (5) that can move vertically to press the non-hardened concrete composition,”; the examiner has fully considered all language limiting the structure of the apparatus being claim. However, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114: 
“[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus,” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
 As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 – 25, 32 and 35 – 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17. Claim 17 recites – inter alia – the limitation, "…is decisive for the thickness of the final article" in lines 14-16.  There is insufficient antecedent basis for this limitation in the claim. Prior to line 14, there is no recitation of “a final article.” It is noted that the recitation is directed to the material worked upon by the apparatus being claimed (the final article). Applicant is reminded that, as per MPEP 2115: A claim is only limited by positively recited elements. 
Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
	For examination purposes, the limitation is being interpreted as follows: -- is decisive for the thickness of a final article –

Regarding claim 17. Claim 17 recites the limitation " whereby the thickness of the upper plate (4) and not the thickness of the moulding plate (3) is decisive for the thickness of the final article (12,13)," in lines 14 – 17, as well as the limitation, “whereby the non-hardened concrete articles (13) are removed from the second cavities (9),” in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim. Prior to line 14, there is no recitation of “a final article,” respectively, prior to line 20, there is no recitation of “a non-hardened concrete article.” The examiner respectfully points out, that said limitations are directed to the material worked upon by the apparatus being claims (e.g., the final molded article), and as such, lacks patentable weight in apparatus claims. 
For examination purposes, the limitations are being interpreted as -- whereby the thickness of the upper plate (4) and not the thickness of the moulding plate (3) is decisive for the thickness of a final article (12,13) --; and -- whereby non-hardened concrete articles (13) are removed from the second cavities (9)--.

Regarding claim 18.The term “wherein the molding plate can be made sufficiently thick to have sufficient strength  to allow thin concrete articles to be manufactured by means of pressing” in claim 18 is a relative term which renders the claim indefinite. The term “made sufficiently thick to have sufficient strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, neither the claims nor the specification provide a standard for ascertaining the requisite degree of thickness needed to achieved the required strength for which the meets and bounds of “sufficient strength” are not defined by the claims or the specification, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 18 – 25, 32 and 35 are rejected as being in dependent form from rejected claim 17, from which – directly or indirectly – possess all the limitation which render claim 17
 vague and indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 – 21, 32 and 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US Pat. No. 6,244,069 B1; Hyde, cited on IDS), in view of A.C. Reckman et al. (US Pat. No. 2,965,948; Reckman), and further in view of Young et al. (US PGPub. No. 2012/0097054 A1; Young).
Regarding claim 17. Hyde disclose a device (10) capable of pressing a non-hardened concrete composition into a desired form, 
whereby the device comprises an upper plate (“reciprocating sizing plate,” 23) with one or more first cavities (“sizing chambers,” 33) that run through the upper plate (e.g., see Hyde’s Fig. 2, elements 23 and 33), 
a moulding plate (“forming plate,” 25) with one or more second cavities (“forming chambers,” 38) 
whereby the upper plate (23) is located directly above the moulding plate (25) – e.g., see Fig. 1, 
a bottom plate (“flooring plate,” 26) located under the moulding plate (25) – e.g., see Fig. 2;
whereby the bottom plate (26) closes the one or more second cavities (38) on the bottom – see Fig. 2 and Hyde at Col. 3, ll. 40-49; 
whereby the upper plate (23) and the moulding plate (25) can move horizontally in relation to each other between a first position in which the one or more first cavities (33) are directly and exactly above the one or more second cavities (38) – see Fig. 4; and 
a second position in which the one or more first cavities (33) are not above the one or more second cavities (38) – see Fig. 3; 
whereby the thickness of the upper plate (23) and not the thickness of the moulding plate (25) is decisive for the thickness of a final article (e.g., see Hyde’s Fig. 6 and 7, element B and Col. 3, ll. 12-25); 
wherein the moulding plate (25) can reciprocate by being coupled to a hydraulic cylinder 39 “which reciprocally positions the forming plate 25 between a forming position, wherein the forming chambers 38 are aligned with the forming press 29 and the sizing chambers 33 while the sizing plate is positioned in its unloading position, and an ejecting position with the forming chambers 38 aligned with the ejection press 30,” Hyde at Col. 3, ll. 25-40; whereby the moulding plate (25) closes the one or more second cavities (38) at the bottom (e.g., see Figs. 3-5 and Hyde at Col. 3, ll. 35-40); wherein the moulding plate (25) can be moved vertically between a lowest setting, whereby the moulding plate (25) closes the one or more second cavities (38) at the bottom (e.g., see Figs. 3-5 and Hyde at Col. 3, ll. 35-40); 

However, Hyde is silent to the device (1), wherein the moulding plate can be moved vertically between a lowest setting, whereby the moulding plate closes the one or more second cavities at the bottom and a highest setting, whereby the non-hardened concrete articles are removed from the second cavities, or alternatively whereby the bottom plate can be moved upwards against the bottom of the moulding plate to close of the second cavities and downwards to remove the concrete articles from the second cavities, or alternatively a combination of both movements, an upwards movement of the moulding plate and the upper plate and a downwards movement of the bottom plate.

Nonetheless, changing the relative mode of motion from translational/reciprocating to move vertically  for the molding plate and/or the bottom plate with respect to each other would be “obvious to try” because routine experimentation to optimize choice from a finite number of identified, predictable solutions (i.e., horizontal motion and vertical motion) with a reasonable expectation of success is prima facie case of obviousness.

Furthermore, the vertical movement of the mold and/or the upper plate solution is known in the art.
In the same field of endeavor of  methods and apparatus for producing concrete members, Reckman discloses an apparatus in which the precast member remains upon the same pallet surface (analogous to the claimed bottom plate) during and after the molding operation, “to preserve the member in its original, axially straight condition while in a fragile but non-slumping pressed condition for transfer from the machine to the setting or curing area (Reckman at Col. 1, ll. 62-68). 
Reckman discloses a mold box 50 (analogous to the claimed moulding plate) open at its top and bottom and comprising a rigid, unitary, horizontal frame including front, rear and opposed end walls 52, 54 and 56, respectively.
Reckman further discloses the mold box is vertically reciprocally – by means of a pair of cylinders 60 having piston rods 62 – between the fully elevated, nonoperative positions of Figs. 8 and 509 to the fully lowered, operative position of Figs. 1-7, with the lower face thereof in contacting relationship with the upper surface of pallet 44, thereby defining a concrete-receptive chamber open only at its top. The follower elements are secured one each to an opposite end of the mold box assembly which is thereby mounted for vertical movement toward and away from the pallet support assembly. See Reckman at  Col. 4, ll. 42-65.

As to the claim recitation, “whereby the bottom plate can be moved upwards against the bottom of the moulding plate to close of the second cavities and downwards to remove the concrete articles from the second cavities.” Such solution is known in the art.
	In the same field of endeavor of methods and apparatus for forming build materials into blocks, Young discloses  a method and apparatus device for forming particles into blocks which produces accurately sized blocks and which allows the size of the blocks to be changed with minimal down time. Young at [0004].
	Young discloses a device  (former, 2), which includes a forming assembly 26; forming assembly 26 includes piston assembly 60, forming chamber block 38 (analogous to the claimed moulding plate) and eject assembly 62. Young at [0049]. Eject assembly 62 includes eject piston 74, which is attached to eject piston block 76, an spacer 82 is disposed beneath eject piston mounting slide 78, establishing the position of the upper surface 74a (analogous to the claimed bottom plate) of eject piston 74 within forming chamber 38a. Young discloses that during formation of blocks, spacer 82 functions as the reaction member to the force exerted by press piston 68, through the molding material, through eject piston 74, and through eject piston block 76, and states that with this construction, lower eject hydraulic cylinder 80 does is not sized to oppose the force of press hydraulic cylinder 64, but only sized to lift eject piston 74 to eject a formed block. Young at [0051]. 
	As shown in FIGs. 28-30, eject piston 74 (bottom plate) can be moved upwards against the bottom of the moulding plate to close of the second cavities and downwards to remove the concrete articles from the second cavities, as claimed.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filling the claimed invention, to modify Hyde’s device so that the moulding plate can be moved vertically between a lowest setting, whereby the moulding plate closes the one or more second cavities at the bottom and a highest setting, whereby the non-hardened concrete articles are removed from the second cavities, as taught by Reckman, or alternatively whereby the bottom plate can be moved upwards against the bottom of the moulding plate to close of the second cavities and downwards to remove the concrete articles from the second cavities, as taught by Young, since changing the relative mode of motion from translational/reciprocating to move vertically  for the molding plate and/or the bottom plate with respect to each other would be “obvious to try” because routine experimentation to optimize choice from a finite number of identified, predictable solutions (i.e., horizontal motion and vertical motion) with a reasonable expectation of success is prima facie case of obviousness.
	One of ordinary skill in the art would have been motivated to modify Hyde’s device so that the moulding plate can be moved vertically between a lowest setting, whereby the moulding plate closes the one or more second cavities at the bottom and a highest setting, whereby the non-hardened concrete articles are removed from the second cavities, as taught by Reckman, since Reckman teaches that said embodiment preserves the member in its original, axially straight condition while in a fragile but non-slumping pressed condition for transfer from the machine to the setting or curing area (Reckman at Col. 1, ll. 62-68).
	Similarly, one of ordinary skill in the art would have been motivated to modify Hyde’s device in view of Young, so that the bottom plate can be moved upwards against the bottom of the moulding plate to close of the second cavities and downwards to remove the concrete articles from the second cavities, since Young teaches said embodiment produces accurately sized blocks and allows the size of the blocks to be changed with minimal down time. Young at [0004].
	In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in an device comprising – inter alia – a moulding plate capable of pressing a non-hardened concrete composition, wherein the moulding plate can be moved vertically between a lowest setting, whereby the moulding plate closes the one or more second cavities at the bottom and a highest setting, whereby the non-hardened concrete articles are removed from the second cavities, or alternatively whereby the bottom plate can be moved upwards against the bottom of the moulding plate to close of the second cavities and downwards to remove the concrete articles from the second cavities. See MPEP 2143, KSR Rationale “A”.

Regarding claim 18. Hyde/Reckman/Young discloses the device according to claim 17, wherein the moulding plate (e.g., Hyde’s 25) are capable of having a thick strong to allow thin concrete articles to be manufactured by means of pressing (e.g., see Reckman at Col. 1, ll. 15-25).

Regarding claim 19. Hyde/Reckman/Young discloses the device according to claim 17, wherein the device is provided with one or more stamps (e.g., see Hyde’s “pair of press heads,” 50; Col. 3, ll. 55-65) that can move vertically to press the non-hardened concrete composition, whereby the stamps (e.g., Hyde’s 50) are located above the one or more second cavities (e.g., Hyde’s 38). See e.g., Hyde’s Fig. 3.

Regarding claim 20. Hyde/Reckman/Young discloses the device according to claim 17, wherein the moulding plate (e.g., Hyde’s 25) and the upper plate (e.g., Hyde’s 23) are capable of moving vertically together (e.g., see Reckman’s Figs. 4-9).

Regarding claim 21. Hyde/Reckman/Young discloses the device according to claim 17, wherein the upper plate can be moved horizontally and the moulding plate cannot be moved horizontally (e.g., see Young’s FIG. 7-8).

Regarding claim 32. Hyde/Reckman/Young discloses the device according to claim 18, wherein the device is provided with one or more stamps (e.g., Hyde 50) that can move vertically to press the non-hardened concrete composition, whereby the stamps (50) are located above the one or more second cavities (e.g., Hyde’s 38; see FIGs. 3-5).

Regarding claim 35 and claim 36. Hyde/Reckman/Young discloses the device according to claim 18 and claim 19, respectively, except for, wherein the moulding plate and the upper plate are installed to move vertically together (note that Reckman teaches a moulding plate movable vertically, see Reckman’s Figs. 4-9).
However, it would have been obvious to one having ordinary skill in the art at the time of filling the claimed invention, to modify Hyde’s device so that wherein the moulding plate and the upper plate are installed to move vertically together, since changing the relative mode of motion from translational/reciprocating to move vertically  for the molding plate and/or the upper plate with respect to each other would be “obvious to try” because routine experimentation to optimize choice from a finite number of identified, predictable solutions (i.e., horizontal motion and vertical motion) with a reasonable expectation of success is prima facie case of obviousness.
	One of ordinary skill in the art would have been motivated to modify Hyde/Reckman/Young’s device so that wherein the moulding plate and the upper plate are installed to move vertically together, since Reckman teaches that said embodiment preserves the member in its original, axially straight condition while in a fragile but non-slumping pressed condition for transfer from the machine to the setting or curing area (Reckman at Col. 1, ll. 62-68).

Claim(s) 22 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, in view of Reckman and Young, as applied to claim 17, and further in view of Ando (US Pat. No. 4,335,065).
Regarding claim 22. Hyde/Reckman/Young discloses the device according to claim 17, except for, wherein the moulding plate on the bottom is provided with upstanding edges around the one or more second cavities, whereby the upstanding edges form a part of the wall of the one or more second cavities, and the upstanding edges rest on the bottom plate, such that the rest of the moulding plate is free of the bottom plate.
In the same field of endeavor of methods and apparatus for producing moulding of cement mortar, Ando discloses the apparatus facilitates the manufacture of colored moldings (Col. 1, ll. 61-63), the apparatus comprising a flask (103 and/or 202 in FIG. 26; analogous to the claimed moulding plate) associated with an upper mould assembly 100 (or with lower mold 200, as in FIG. 26; see Ando at Col. 6, ll. 1-34); the flask being vertically movable relative to the upper mould 100 (or lower mold 200) by cylinders. Ando discloses that this type of arrangement permits a colored finished material to be loaded in an internal auxiliary mould (Col. 8, ll. 10-22). 

    PNG
    media_image1.png
    463
    620
    media_image1.png
    Greyscale
Ando discloses that the apparatus also includes a lower mould 200 (analogous to the claimed bottom plate in the case of Fig. 16) seated on a support block 205, and in the case of the embodiment of FIG. 26, seated on a “reciprocative” table 211 (analogous to the claimed bottom plate; see Col. 11, ll. 6-15). See the annotated copy of a portion of Ando’s FIG. 26 below.
In the above annotated figure, the markings were added by the Examiner to facilitate the discussion of Ando. In the above figure, Ɵ shows a moulding plate 202, wherein on the bottom is provided with upstanding edges around one or more cavities, the upstanding edges forming a part of the wall of the one or more cavities, and the upstanding edges rest on the bottom plate 211, such that the rest of the moulding plate is free of the bottom plate when the device is on the close/molding position.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Hyde/Reckman/Young device’s molding plate so that, on the bottom it is provided with upstanding edges around the one or more second cavities, whereby the upstanding edges form a part of the wall of the one or more second cavities, and the upstanding edges rest on the bottom plate, such that the rest of the moulding plate is free of the bottom plate, as taught by Ando.
One of ordinary skill in the art would have been motivated to modify Hyde/Reckman/Young device with the molding plate of Ando, since Ando teaches that that this type of arrangement permits a colored finished material to be loaded in an internal auxiliary mould (Col. 8, ll. 10-22). 
	In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in an device comprising – inter alia – a molding plate, which on the bottom is provided with upstanding edges around the one or more second cavities, whereby the upstanding edges form a part of the wall of the one or more second cavities, and the upstanding edges rest on the bottom plate, such that the rest of the moulding plate is free of the bottom plate, as taught by Ando. See MPEP 2143, KSR Rationale “A”.

Regarding claim 23. Hyde/Reckman/Young/Ando discloses device according to claim 17, wherein the moulding plate (e.g., Ando’s 202; FIG. 26) has upstanding edges  at the bottom around the one or more cavities (see the above annotated Ando’s FIG. 26), whereby the upstanding edges form a part of the wall of the one or more second cavities, whereby recesses are formed between the cavities on the bottom of the moulding plate (e.g., see the above annotated Ando’s FIG. 26).

Claim(s) 24 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde, in view of Reckman and Young, as applied to claim 17, and further in view of Rhee et al. (US PGPub. No. 2010/0254847 A1; Rhee).
Regarding claim 24 and claim 25. Hyde/Reckman/Young/Ando discloses the device according to claim 17, except for, wherein the one or more first cavities are wider at the top than the bottom, whereby seen from the bottom to the top there is no step-wise broadening in one or more first cavities, wherein at the top the first cavities have a "bevelled" edge to guide the stamps.
	Nevertheless, molds being wider at the top than the bottom are well known in the art. In the same field of endeavor of molding apparatuses utilizing presses, Rhee discloses a forming mold 51 having a first inclined inner wall for providing a forming region and a second inner wall connected with the first inner wall [0058]. Rhee discloses that the first inner wall of the forming mold 51 may have a slope angle greater than about 0.001° and less than about 2.5° with respect to the forming axis (analogous to the claimed “a bevelled edge,” which is capable of guiding the stamps). Rhee at [0061].
	It would have been obvious to one of ordinary skill in the art at the time of effectively filing the claimed invention, to modify Hyde/Reckman/Young device’s first cavities so that the one or more first cavities are wider at the top than the bottom, whereby seen from the bottom to the top there is no step-wise broadening in one or more first cavities, wherein at the top the first cavities have a bevelled edge to guide the stamps, as taught by Rhee, since as per MPEP2112.01:
“It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990).
	One of ordinary skill in the art would have been motivated to pursue the modification to Hyde/Reckman/Young’s device for the purpose of, e.g., so that dimension tolerances between the stamps and the molds where both meet, is capable of displace out any forming extra material aggregate that might difficult the ramming action of the stamps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Young et al. (US 20140084507 A1); Discloses method and apparatus device for forming particles into blocks which produces accurately sized blocks and which allows the size of the blocks to be changed with minimal down time.
LaCroix et al. (US 20140048964 A1); discloses a method involves redistributing block forming material within a mold box such that height of block forming material above a production pallet in a first portion of the mold box is greater than height of block forming material above the production pallet in a second portion of the mold box after the block forming material is deposited in the mold box.
Ness et al. (US 2011/0304068 A1); Discloses a method involves filling feedbox (40) with dry cast concrete and moving feedbox from retracted position to extended position over an open top (35) of a mold (32) including mold cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712